t c summary opinion united_states tax_court kenneth frank diller petitioner v commissioner of internal revenue respondent docket no 2668-06s filed date kenneth frank diller pro_se matthew a houtsma for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined for a deficiency in petitioner’s federal_income_tax of dollar_figure an addition_to_tax under sec_6651 of dollar_figure an addition_to_tax under sec_6651 of dollar_figure and an addition_to_tax under sec_6654 of dollar_figure the issues for decision are whether petitioner may exclude under sec_104 certain damages received paid unreported business_expenses is liable for the failure to timely file addition_to_tax under sec_6651 is liable for the failure to pay timely addition_to_tax under sec_6651 and is liable under sec_6654 for the addition_to_tax for failure to pay estimated_tax background the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in greeley colorado for several years until his independent sales contract was terminated in petitioner worked for cronatron welding systems inc welding petitioner then began working with gard specialists co gard gard was and is in the business of selling nuts bolts screws traps drills grinding discs and chemicals for maintenance operations petitioner continues to work for gard petitioner filed a claim of age discrimination against welding in he received dollar_figure to settle his discrimination claim of which dollar_figure was paid directly to his attorney the parties agree that no part of the settlement paid to petitioner by welding was compensation_for physical injury or physical sickness and petitioner made no allegation that the damages were paid for medical_care attributable to emotional distress the parties also agree that petitioner received in at least dollar_figure in self-employment_income at least dollar_figure in taxable interest of which dollar_figure was withheld dollar_figure of dividends of which dollar_figure was withheld a gain of dollar_figure from the sale of stocks and bonds and rental income of dollar_figure and rental expenses of dollar_figure the parties agree that petitioner filed a request for an extension to file hi sec_2002 federal_income_tax return along with a remittance of dollar_figure on or before date but the parties also agree that petitioner has never filed a federal_income_tax return for the internal_revenue_service irs made a return for him under sec_6020 for the irs has no record of petitioner’s having filed a federal_income_tax return for during preparation for trial petitioner informed respondent that he had a business for which he paid significant business_expenses during petitioner submitted to respondent’s counsel on the morning of trial a form_1040 u s individual_income_tax_return for with an attached schedule c profit or loss from business under the name kd fabricating the schedule c reported gross_receipts of dollar_figure total expenses of dollar_figure and a net profit of dollar_figure petitioner included in the gross_income reported on schedule c the recovery from his lawsuit against welding the proceeds from the sale of a vehicle and other items similarly the expenses reported on schedule c include items from various sources discussion the commissioner’s deficiency determinations are presumed correct and taxpayers generally have the burden of proving that the determinations are incorrect rule a 290_us_111 under certain circumstances however sec_7491 may shift the burden to the commissioner with respect to a factual issue affecting liability for tax petitioner did not present evidence or argument that he satisfied the requirements of sec_7491 and therefore the burden_of_proof does not shift to respondent taxpayers are required under sec_61 to include in gross_income all income from whatever source derived unless such income has been specifically excepted from inclusion see 348_us_426 congress’s intent under sec_61 was to tax income unless specifically excluded exclusions to sec_61 must be narrowly construed 515_us_323 citing 504_us_229 the parties have agreed on the amounts of various income items received by petitioner in but not to the taxability of petitioner’s recovery_of damages for discrimination or to the treatment of his payment of attorney’s fees associated with the recovery_exclusion of certain damages sec_104 allows taxpayers to exclude from income the amount of any damages other than punitive_damages received whether by suit or agreement on account of personal physical injuries or physical sickness the flush language of sec_104 specifies that emotional distress shall not be treated as a physical injury or physical sickness but the exclusion_from_gross_income does apply to the amount of damages received for any medical_care attributable to emotional distress sec_104 treasury regulations provide that the term damages means amounts received aside from workmen’s compensation through litigation or settlement of an action that is based on tort or tort type rights sec_1_104-1 income_tax regs the supreme court in commissioner v schleier supra held that damages are excludable from income under sec_104 if they meet a two-pronged test first the taxpayer must demonstrate that the underlying cause of action giving rise to the recovery is based upon tort or tort type rights and second the taxpayer must show that the damages were received on account of personal injuries or sickness commissioner v schleier supra pincite both requirements must be satisfied for the damages to be excluded from income id pincite sec_104 was amended in to include the requirement that damages be received for physical injuries or sickness small_business job protection act of publaw_104_188 sec a 110_stat_1838 however this does not alter the analysis of schleier see tamberella v commissioner tcmemo_2004_47 affd 139_fedappx_319 2d cir none of the underlying documentation describing the nature of the settlement is in the record the parties have agreed however that no part of the settlement paid to petitioner was compensation_for physical injury or physical sickness and petitioner has made no allegation that the damages were paid for medical_care attributable to emotional distress therefore petitioner’s recovery is not exempted from inclusion in gross_income under sec_61 because petitioner’s recovery constitutes income his income includes the portion of the recovery paid to his attorney for his representation 543_us_426 petitioner however may deduct the attorney’s fees as a miscellaneous itemized_deduction under sec_67 and sec_162 subject_to the alternative_minimum_tax computations under sec_55 and sec_56 see commissioner v banks supra pincite petitioner’s business deductions during preparation for trial petitioner informed respondent that he had a business for which he paid significant business_expenses during respondent contends that petitioner has not shown that his activity if any was actually conducted for profit or as a business but if it was petitioner has not adequately substantiated his expenses from the activity before examining the issue of substantiation consideration of petitioner’s evidence of his carrying_on_a_trade_or_business is appropriate deductions are allowed under sec_162 for the ordinary and necessary expenses of carrying on an activity that constitutes the taxpayer’s trade_or_business deductions are allowed under sec_212 and for the ordinary and necessary expenses paid_or_incurred in connection with an activity engaged in for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income with respect to either section however the taxpayer must demonstrate a profit objective for the activity in order to deduct associated expenses see 66_tc_312 sec_1_183-2 income_tax regs the profit standards applicable for sec_212 are the same as those used for sec_162 see 934_f2d_573 5th cir affg tcmemo_1989_687 893_f2d_656 4th cir affg 91_tc_686 72_tc_28 34_tc_1146 sec_1_183-2 income_tax regs sets forth nine nonexclusive factors that should be considered in determining whether a taxpayer is engaged in a venture with a profit objective in order to show that he was engaged in a trade_or_business petitioner must show not only that his primary purpose for engaging in the activity was for income or profit but also that he engaged in the activity with continuity and regularity 480_us_23 respondent’s counsel represented to the court that he was not advised by petitioner of the purported business until days before trial and that petitioner did not provide him with any evidence of business income and expenses petitioner responded by offering into evidence a copy of a simple letterhead and a blank invoice each of which appeared to have been generated by a personal computer petitioner also provided a checking account statement dated date in the name of kd fabricating kenneth f diller petitioner testified that kd fabricating was in the business of selling welding maintenance and repair products a business similar to that of welding at the time he worked for them petitioner sent copies of the letterhead invoice and checking account statement to respondent in the cover letter dated date on kd fabricating co letterhead transmitting the documents petitioner stated that the documents show that kd fabricating1 is the name under which i transact business currently and have for the last ten to twelve years at trial however petitioner testified that he started kd fabricating in january of and he testified that his negative replies to questions about self-employment on his date application_for waiver of filing fee and affidavit waiver were because he was not conducting business for kd fabricating as of that date 1petitioner offered evidence that he also owned beginning in an interest in and was president of a now defunct corporate entity named kd technologies 2question of the waiver asks if you have received any money from self-employment in the last months continued this case was tried on date on date petitioner had provided to respondent’s counsel a computer- generated chart that purports to list for the w2 miscellaneous income for kenneth f diller there is no listing for kd fabricating on the chart provided to respondent’s counsel at trial however petitioner introduced a similar chart that lists income from kd fabricating of dollar_figure petitioner explained that the first chart was incomplete he did not explain why petitioner testified that kd fabricating sent out invoices in order to receive payment for sales he kept track of the invoices he testified by copying each invoice and placing it in a file folder but petitioner produced no copies of any invoices to actual customers according to petitioner customers paid him by check in petitioner however produced no bank statements or check registers to show receipt of payments from customers petitioner did not produce any evidence of any single amount received in payment from a customer petitioner’s computer-generated record of income did not list customers of kd fabricating nor their payments it merely listed the alleged total payments for the year when questioned by the court petitioner testified that he was indeed aware before appearing in court that respondent wa sec_2 continued petitioner indicated no in response challenging the existence of his kd fabricating business yet he produced no receipts or any other evidence other than his own testimony of any customer payments to kd fabricating the court is not required to accept petitioner’s self-serving testimony particularly in the absence of corroborating evidence see 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 294_f2d_328 4th cir affg 34_tc_845 the court concludes that petitioner has not shown that he was engaged in an activity for profit under the name kd fabricating in taxpayers are required to maintain records that are sufficient to enable the commissioner to determine the correct_tax liability see sec_6001 sec_1_6001-1 income_tax regs petitioner’s substantiation for claimed business_expenses consists of computer-generated listings of expenses entitled cash supplies credit card expenses and check schedule petitioner produced no original documents or copies of such items as receipts credit card records bank statements or canceled checks on which his computer records were supposedly based petitioner’s cash expenditures as listed on his cash supplies document totaled dollar_figure included in both the cash and check expenses was the purchase of a new toyota pickup truck for dollar_figure petitioner testified that his listings of expenses contained some leftover expenses from welding some fuel expenses related to kd technology and some expenses related to his rental_activity as he failed to segregate his expenses he was unable to identify the expenses attributable to each activity because petitioner has not shown that he was engaged in an activity for profit under the name of kd fabricating has not shown for what purpose the claimed expenses might otherwise be deductible and if deductible has not provided proper substantiation he has not shown that he is entitled to any deductions other than those agreed to by respondent see 877_f2d_624 7th cir affg tcmemo_1987_295 additions to tax respondent bears the burden of production with respect to any addition_to_tax sec_7491 in order to meet this burden respondent must produce evidence sufficient to establish that it is appropriate to impose the addition_to_tax 116_tc_438 addition_to_tax under sec_6651 the parties agree that petitioner did not file a federal tax_return for respondent made a return for petitioner under 3petitioner may be entitled to deduct legal fees as discussed supra sec_6020 a return prepared under sec_6020 is to be disregarded for purposes of determining the amount of the addition_to_tax under sec_6651 sec_6651 respondent has met his burden of production under sec_7491 with respect to imposing the addition_to_tax under sec_6651 it is petitioner’s burden to prove that he had reasonable_cause and lacked willful neglect in not filing his return timely see 469_us_241 higbee v commissioner supra sec_301_6651-1 proced admin regs because petitioner failed to offer any evidence of reasonable_cause and lack of willful neglect for his failure_to_file timely respondent’s determination that he is liable for the addition_to_tax under sec_6651 is sustained addition_to_tax under sec_6651 under sec_6651 the return made by respondent under sec_6020 is to be treated as a return filed by petitioner for purposes of determining the amount of the addition_to_tax under sec_6651 because petitioner failed to offer any evidence of reasonable_cause and lack of willful neglect for his failure to pay timely respondent’s determination that he is liable for the addition_to_tax under sec_6651 is sustained addition_to_tax under sec_6654 sec_6654 imposes an addition_to_tax for failure to make timely and sufficient payments for estimated_taxes in order for respondent to satisfy his burden of production under sec_7491 he must produce evidence necessary to enable the court to conclude that petitioner had an obligation to make an estimated_tax payment 127_tc_200 specifically respondent must produce evidence showing that petitioner had a required_annual_payment as defined by sec_6654 for the year at issue id the sec_6654 addition_to_tax is calculated with reference to four required_installment payments of the taxpayer’s estimated_tax liability sec_6654 each required_installment of estimated_tax is equal to percent of the required_annual_payment sec_6654 under sec_6654 required_annual_payment means the lesser of-- i percent of the tax_shown_on_the_return for the taxable_year or if no return is filed percent of the tax for such year or ii percent of the tax_shown_on_the_return of the individual for the preceding_taxable_year clause ii shall not apply if the preceding_taxable_year was not a taxable_year of months or if the individual did not file a return for such preceding_taxable_year respondent produced a form_4340 certificate of assessments payments and other specified matters for establishing that petitioner filed for an extension of time to file a tax_return for along with a payment of dollar_figure respondent made a return for petitioner under sec_6020 reporting a tax_liability of dollar_figure such a return is good and sufficient for all legal purposes sec_6020 the evidence is sufficient for the court to make the analysis required by sec_6654 respondent introduced evidence in the form of a form_4340 for showing that there is no record that petitioner filed a return_for_the_preceding_taxable_year ie therefore under the flush language of sec_6654 clause ii does not apply the court concludes that petitioner had a required_annual_payment for the sec_6654 addition_to_tax is mandatory unless petitioner can place himself within one of the computational exceptions provided by sec_6654 91_tc_874 75_tc_1 petitioner did not pay the required estimated_tax for and failed to show that his failure to timely pay estimated_taxes qualifies for one of the exceptions under sec_6654 accordingly petitioner is liable for the addition_to_tax under sec_6654 for to reflect the foregoing decision will be entered for respondent
